DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4 – 6, and 9 – 11 are pending.

Response to Arguments
Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive.
Applicant argues that the relied upon references, US Patent No. 9,785,599 (hereinafter Takeuchi) in combination with US Patent Application Publication No. 2013/0204987 (hereinafter Patani) and US Patent No. 8,341,327 (hereinafter Baba), do not teach the claimed invention.  Specifically, Applicant argues that Takeuchi in combination with Patani creates bus tree information each time the controller is started or restarted and that the bus number of the bus of the corresponding device connection destination described in each device file is updated or re-created based on a result of detecting the bus number of the bus of each device connection destination.  However, the Examiner respectfully disagrees.  Takeuchi teaches that after starting a system (Takeuchi; Figure 14), bus tree information is created (Takeuchi; Figure 14 Items S14), detecting any changes to a bus number of a PCI device (Takeuchi; Figure 14 Item S19), and updating the bus number of the device when a change is detected (Takeuchi; Figure 14 Item S20).  Takeuchi additionally teaches that the change could be as a result of a PCIe card being replaced within the system (Takeuchi; Col 16 Lines 37 – 45).  While Takeuchi does not teach that the bus number is updated in a device file, Patani cures this deficiency by demonstrating the use of device files which are updated when updates or reconfiguration is detected (Patani; Paragraphs [0032], [0037], [0039], and [0047]).  Therefore, the combination of the prior art of record teaches each of the limitations argued by Applicant.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, Takeuchi teaches performing the bus information updating in response to replacing a device in the system (Takeuchi; Col 16 Lines 37 – 45).
Therefore, the prior art of record teaches each and every limitation of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 – 6, and 9 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,785,599 (hereinafter Takeuchi) in view of US Patent Application Publication No. 2013/0204987 (hereinafter Patani), and further in view of US Patent No. 8,341,327 (hereinafter Baba).
As per claims 1 and 6, Takeuchi teaches a system having a controller (Takeuchi; Figure 8 Item 110) comprising: a processor (Takeuchi; Figure 5 Item 111); a memory storing a program (Takeuchi; Figure 5 Item 112); the processor configured to execute the program stored in the memory to perform the steps of: creating bus tree information indicating a connection relationship between each bus and each device in the system (Takeuchi; Figure 14 Item S14, Col 16 Lines 62 – 67) each time the controller, which includes the processor and the memory, is started or restarted (Takeuchi; Figure 14 Items S14, 
Takeuchi does not explicitly teach creating a device file corresponding to each device in the system and to access the device corresponding to the device file based on a bus number of a bus of a corresponding device connection destination stored in the device file and updating the bus number in the device file; and registering an identifier of an upstream bridge to which the device is connected in a network switch, a device number of a downstream bridge to which the device is connected in the network switch, and a device name of the device to correspond to each other as device name registration information for each device.
However, Patani teaches the use of device files corresponding to each device in the system and to access the device corresponding to the device file, and updating information stored in the device file when updates or reconfiguration is detected (Patani; Paragraphs [0032]), [0037], [0039], and [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Takeuchi to include the device files because doing so allows for operability with existing OS device access techniques (Patani; Paragraph [0012]).
Takeuchi in combination with Patani does not teach registering an identifier of an upstream bridge to which the device is connected in a network switch, a device number of a downstream bridge 
However, Baba teaches a PCIe system in which a device name registration unit registers an upstream bridge identifier, a downstream bridge identifier, and a device ID with each other (Baba; Figure 17 Item S18, Col 12 Line 65 – Col 17 Line 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Takeuchi in combination with Patani to include the registration because doing so allows for efficient device routing (Baba; Col 13 Lines 9 – 20).

As per claims 4 and 9, Baba also teaches detecting for each device, based on the latest bus tree information, a correspondence relationship among the identifier of the upstream bridge to which the device is connected in the network switch, the device number of the downstream bridge to which the device is connected in the network switch, and the device name of the device (Baba; Figure 17 Item S18, Col 12 Line 11 – 21, Col 12 Line 65 – Col 17 Line 8), detecting the bus number of the bus of each device connection destination based on the detected correspondence relationship and the device name registration information (Baba; Figure 17 Item S17, Col 12 Line 54 – 64).

As per claims 5 and 10, Takeuchi also teaches a disk enclosure used for addition (Takeuchi; Figure 2 Items 130 and 130a), wherein the disk enclosure includes the network switch (Takeuchi; Figure 7 Item 150), and one or a plurality of devices (Takeuchi; Figure 7 Items 301b and 302b including a memory device (Takeuchi; Col 7 Line 63 – Col 8 Line 7) connected to each of the different downstream bridges in the network switch via the bus.



However, Patani teaches the use of device files corresponding to each device in the system and to access the device corresponding to the device file, and updating information stored in the device file when updates or reconfiguration is detected (Patani; Paragraphs [0032]), [0037], [0039], and [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Takeuchi to include the device files because doing so allows for operability with existing OS device access techniques (Patani; Paragraph [0012]).
Takeuchi in combination with Patani does not teach registering an identifier of an upstream bridge to which the device is connected in a network switch, a device number of a downstream bridge to which the device is connected in the network switch, and a device name of the device to correspond to each other as device name registration information for each device.
However, Baba teaches a PCIe system in which a device name registration unit registers an upstream bridge identifier, a downstream bridge identifier, and a device ID with each other (Baba; Figure 17 Item S18, Col 12 Line 65 – Col 17 Line 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Takeuchi in combination with Patani to include the registration because doing so allows for efficient device routing (Baba; Col 13 Lines 9 – 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181